Exhibit 10.5

AMENDMENT NO. 1
to Publisher Business Framework Agreement


This Amendment Number 1 (“Amendment”) to the Microsoft Advertising Publisher
Business Framework Agreement dated August 1, 2014 (the “Agreement”) is entered
into and effective as of August 1, 2015 (the “Amendment Effective Date”) by and
between Microsoft Online, Inc., a Nevada corporation (“Microsoft”) and Infospace
LLC, a Delaware limited liability company (“Company”).


Microsoft and Company, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, agree to amend the Agreement as
set forth below as of the Amendment Effective Date.
1.
Trademark License. The URL for Microsoft’s trademark usage guidelines set forth
in Section 3 (“Trademark License”) of the Agreement is deleted and replaced with
the following URL:
http://www.microsoft.com/en-us/legal/intellectualproperty/Trademarks/Usage/default.aspx.



2.
Initial Term. The definition of “Initial Term” in Table 2 of the Agreement is
deleted and replaced with the following:



Initial Term
47 months





3.
All other terms and conditions of the Agreement remain unchanged and are hereby
ratified and confirmed.



4.
This Amendment may be executed by facsimile and in counterparts, each of which
will be deemed an original, and all of which together will constitute one and
the same instrument.





By signing below, the Parties agree to be bound by the terms of this Amendment:


Company: Infospace LLC




By (sign):    /s/ Peter Mansour  
Printed Name: Peter Mansour  
Title: President 
Date:       7/28/15
Microsoft: Microsoft Online, Inc.




By (sign): Cindy Bondoc 
Printed Name: Cindy Bondoc
Title: Contract Execution 
Date: 7/29/2015

  



Microsoft Confidential